DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 06/02/2022. 
Claims 1-20 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a performance characteristic sensor”, “a dynamic event characteristic sensor”, “a dynamic event detection system”, a dynamic event correction system” and “a correction application system” in claim 1; “rate of change identifier logic” in claim 2; “threshold comparison logic”, in claim 3; “an output generator”, in claim 4; “a correction magnitude identifier” in claim 5 and 7; “a material aggregation system” in claim 6; “a correction span identifier” in claim 8; “event-based retrieval logic” in claim 9; “an output generator” in claim 10; “a map generator” in claim 11; “a performance characteristic sensor”, and “a dynamic event sensor”,  in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because Figures 2A, 2B, 2C, 2D, fail to show labels for all of the graph axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of different material flows subsystems in the mobile harvesting machine" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons explained above with respect to dependent claim 6 from which it depends.
For examination on the merits the claims are interpreted as best understood in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is neither tied to a machine or apparatus, nor does it perform a transformation. As currently presented, the method steps in claims 12-18 need not be performed by a specific machine.
	Based on recent Court decisions, it has been held that a § 101 process must (1) be tied to another statutory class (a particular machine or apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. Thus, to qualify as a § 101 statutory process, the claim should positively recite the other statutory class (the thing or product) to which it is tied, for example, by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example, by identifying the material that is being changed to a different state.
As such, claim 12 only recites a method that includes steps that could be purely mental and the claim does not in any way tie the process to another statutory class nor does the claim transform an article to a different state or thing. Such claims are therefore non-statutory under 35 U.S.C. 101.
Claims 13-18 do not remedy the deficiencies of the claims from which they depend, with respect to 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strnad et al. US Patent 9,506,786 B2 (hereinafter Strnad).

Regarding claim 1, Strnad teaches a mobile harvesting machine (see Fig. 1, see combine 300; Fig. 15, measurement system 400), comprising: 
a performance characteristic sensor that senses a harvesting performance characteristic (yield sensor assembly 100, Fig. 1, col. 8, ll. 38-43, wherein a yield monitor signal is recorded; Fig. 15, 19)  and generates a performance characteristic sensor signal indicative of the sensed performance characteristic (yield sensor assembly 100, Fig. 1, col. 8, ll. 38-43, wherein a yield monitor signal is recorded; Fig. 15, 19); 
a dynamic event characteristic sensor that senses a characteristic indicative of a dynamic event that affects accuracy of the performance characteristic sensor signal and generates a dynamic event sensor signal indicative of the sensed dynamic event characteristic (see Fig. 15 and 19; see col. 8, ll. 40-56, wherein global positioning receiver 430 or speed sensor such as an axle mounted Hall effect speed sensor, reports harvesting speed of the combine 300 to the yield monitor board 450); 
a dynamic event detection system that receives the dynamic event sensor signal, detects the dynamic event based on the dynamic event sensor signal (see Fig. 15, 19; col. 8, ll. 40-67, wherein the yield monitor board 450 receives the position data corresponding to the position of the combine 300 and report grain moisture from a moisture sensor 420), and generates a dynamic event output signal indicative of the detected dynamic event (see col. 8, ll. 52-67, wherein the global positioning receiver 430 reports the position data e.g. global positioning coordinates corresponding to the position of the combine 300 to the yield monitor board 450 which records and timestamps the position data); 
a dynamic event correction system that receives the dynamic event output signal and identifies a dynamic event correction transfer function based on the dynamic event output signal (see col. 8, ll. 57-67, wherein a corrected local yield is calculated based on the grain moisture and wherein recorded positions are associated with corrected local yields recorded at corresponding times); and 
a correction application system that applies the dynamic event correction transfer function to the performance characteristic to obtain a corrected performance characteristic (see col. 8, ll. 57-67, wherein a corrected local yield at the location is disclosed and wherein monitor board 450 calculates a corrected local yield based on grain moisture and by associating recorded positions with corrected local yields recorded at corresponding times and a map of the corrected local yield at the location is generated).

Regarding claim 2, Strnad further teaches that the dynamic event detection system comprises: rate of change identifier logic configured to identify a rate of change of the dynamic event sensor signal (see col. 8, ll. 50-67, wherein a speed of the combine by a speed sensor is disclosed; and see col. 9, ll. 58 through col. 10, ll. 30, wherein flow rate is measured and corrected by comparing conveyor speed to a reference speed and applying a correction factor related to said comparison). 

Regarding claim 3, Strnad further teaches that the dynamic event detection system comprises: threshold comparison logic configured to obtain a dynamic event detection threshold and compare the identified rate of change of the dynamic event sensor signal to the dynamic event detection threshold to detect the dynamic event (see col. 10, ll. 3-39, wherein a mass flow rate measurement is corrected by comparing the conveyor speed to a reference speed and applying a correction factor related to said comparison).

Regarding claim 4, Strnad further teaches the dynamic event detection system comprises: an output generator configured to generate the dynamic event output signal identifying the detected dynamic event (see col. 8, ll. 60-67, wherein a map including a graphical depiction of the corrected local yield at the location is disclosed; col. 10, ll. 18-39, wherein the mass flow rate is corrected and displayed on a graphical user interface 440, and wherein test weight is displayed).

Regarding claim 5, Strnad further teaches that the dynamic event correction system comprises: a correction magnitude identifier configured to determine a magnitude of correction corresponding to the dynamic event correction transfer function based on the identified detected dynamic event (see col. 8, ll. 38-67; see col. 10, ll. 3-39, wherein empirical offsets k2, k3 and k4 are disclosed; see col. 11, ll. 23-47). 

Regarding claim 6, Strnad further teaches a material aggregation system that identifies an amount of crop in each of the plurality of different material flows subsystems in the mobile harvesting machine when the dynamic event is detected and generates an aggregated crop signal indicative of the amount of crop in each of the plurality of different material flow subsystems in the mobile harvesting machine (see col. 10, ll. 31-39, wherein a test weight of the grain is determined).

Regarding claim 8, Strnad teaches all the materials as applied above and further teaches that the dynamic event correction system comprises: a correction span identifier configured to determine a time span corresponding to the dynamic event correction transfer function (see col. 8, ll. 38-67, wherein records and timestamp of the position data is disclosed and wherein local yields are recorded at corresponding times, therefore a time span is being identified).

Regarding claim 9, Strnad teaches all the materials as applied above and further teaches that the dynamic event correction system comprises: event-based retrieval logic configured to retrieve the dynamic event correction transfer function based on the dynamic event identified by the dynamic event output signal (see col. 8, ll. 38-67, wherein recorded positions with corrected local yields recorded at corresponding times  are being associated and reported to a graphical user interface; col. 10, ll. 3-38, wherein a corrected mass flow rate is disclosed and wherein the corrected mass flow rate and volumetric flow rate are being determined).

Regarding claim 10, Strnad teaches all the materials as applied above and further teaches an output generator configured to generate an action signal based on the corrected performance characteristic (col. 8, ll. 28-67, Wherein an interactive displace operable to display yield measurements and yield maps to the operator and to accept instructions and data from the operator is disclosed).

Regarding claim 11, Strnad teaches all the materials as applied above and further teaches a map generator that generates a map of the performance characteristic and wherein the output generator generates the output signal to control the map generator to generate the map based on the corrected performance characteristic (see col. 8, ll. 28-67, wherein a map is being generated based on the corrected yield determined).

Regarding claim 12, Strnad teaches a method of controlling a mobile harvesting machine (see Fig. 1, see combine 300; Fig. 15, measurement system 400), comprising: 
sensing a harvesting performance characteristic (yield sensor assembly 100, Fig. 1, col. 8, ll. 38-43, wherein a yield monitor signal is recorded; Fig. 15, 19); 
generating a performance characteristic sensor signal indicative of the sensed performance characteristic (yield sensor assembly 100, Fig. 1, col. 8, ll. 38-43, wherein a yield monitor signal is recorded; Fig. 15, 19); 
sensing a characteristic indicative of a dynamic event that affects accuracy of the performance characteristic sensor signal (see Fig. 15 and 19; see col. 8, ll. 40-56, wherein global positioning receiver 430 or speed sensor such as an axle mounted Hall effect speed sensor is disclosed); 
generating a dynamic event sensor signal indicative of the sensed dynamic event characteristic (see Fig. 15 and 19; see col. 8, ll. 40-56, wherein global positioning receiver 430 or speed sensor such as an axle mounted Hall effect speed sensor, reports harvesting speed of the combine 300 to the yield monitor board 450); 
detecting the dynamic event based on the dynamic event sensor signal (see Fig. 15, 19; col. 8, ll. 40-67, wherein the yield monitor board 450 receives the position data corresponding to the position of the combine 300 and report grain moisture from a moisture sensor 420); 
generating a dynamic event output signal indicative of the detected dynamic event (see col. 8, ll. 52-67, wherein the global positioning receiver 430 reports the position data e.g. global positioning coordinates corresponding to the position of the combine 300 to the yield monitor board 450 which records and timestamps the position data); 
determining a dynamic event correction transfer function based on the dynamic event output signal (see col. 8, ll. 57-67, wherein a corrected local yield is calculated based on the grain moisture and wherein recorded positions are associated with corrected local yields recorded at corresponding times); and 
correcting the performance characteristic, based on the dynamic event correction transfer function, to obtain a corrected performance characteristic (see col. 8, ll. 57-67, wherein a corrected local yield at the location is disclosed and wherein monitor board 450 calculates a corrected local yield based on grain moisture and by associating recorded positions with corrected local yields recorded at corresponding times and a map of the corrected local yield at the location is generated).

Regarding claim 13, Strnad further teaches determining a rate of change of the dynamic event sensor signal (see col. 8, ll. 50-67, wherein a speed of the combine by a speed sensor is disclosed; and see col. 9, ll. 58 through col. 10, ll. 30, wherein flow rate is measured and corrected by comparing conveyor speed to a reference speed and applying a correction factor related to said comparison); and detecting the dynamic event based on the identified rate of change  (see col. 8, ll. 50-67, wherein a speed of the combine by a speed sensor is disclosed; and see col. 9, ll. 58 through col. 10, ll. 30, wherein flow rate is measured and corrected by comparing conveyor speed to a reference speed and applying a correction factor related to said comparison).

Regarding claim 14, Strnad further teaches obtaining a dynamic event detection threshold (see col. 10, ll. 3-39, wherein a mass flow rate measurement is corrected by comparing the conveyor speed to a reference speed and applying a correction factor related to said comparison); and comparing the rate of change of the dynamic event sensor signal to the dynamic event detection threshold to detect the dynamic event (see col. 10, ll. 3-39, wherein a mass flow rate measurement is corrected by comparing the conveyor speed to a reference speed and applying a correction factor related to said comparison).

Regarding claim 15, Strnad further teaches determining the dynamic event correction transfer function based on the dynamic event (see col. 8, ll. 38-67, wherein a correction is disclosed; see col. 10, ll. 3-39, wherein empirical offsets k2, k3 and k4 are disclosed; see col. 11, ll. 23-47).

Regarding claim 16, Strnad further teaches determining a magnitude of correction corresponding to the dynamic event correction transfer function based on the detected dynamic event (see col. 10, ll. 3-39, wherein empirical offsets k2, k3 and k4 are disclosed; see col. 11, ll. 23-47).

Regarding claim 17, Strnad further teaches identifying an amount of crop in each material flow subsystem of the mobile harvesting machine when the dynamic event is detected (see col. 10, ll. 31-39, wherein a test weight of the grain is determined; see col. 10, ll. 3-39, wherein empirical offsets k2, k3 and k4 are disclosed; see col. 11, ll. 23-47); and identifying the magnitude of correction based on the identified amount of crop in each material flow subsystem in the mobile harvesting machine when the dynamic event is detected (see col. 10, ll. 31-39, wherein a test weight of the grain is determined; see col. 10, ll. 3-39, wherein empirical offsets k2, k3 and k4 are disclosed; see col. 11, ll. 23-47).

Regarding claim 18, Strnad further teaches determining a time span corresponding to the dynamic event correction transfer function (see col. 8, ll. 38-67, wherein records and timestamp of the position data is disclosed and wherein local yields are recorded at corresponding times, therefore a time span is being determined).

Regarding claim 19, Strnad teaches a control system for controlling a mobile harvesting machine (see Fig. 1, see combine 300; Fig. 15, measurement system 400), comprising: 
a performance characteristic sensor sensing a harvesting performance characteristic (yield sensor assembly 100, Fig. 1, col. 8, ll. 38-43, wherein a yield monitor signal is recorded; Fig. 15, 19) and generating a performance characteristic sensor signal indicative of a sensed performance characteristic (yield sensor assembly 100, Fig. 1, col. 8, ll. 38-43, wherein a yield monitor signal is recorded; Fig. 15, 19); 
a dynamic event sensor that senses a dynamic event characteristic indicative of a dynamic event that affects accuracy of the performance characteristic sensor signal  and generates a dynamic event sensor signal indicative of the sensed dynamic event characteristic (see Fig. 15 and 19; see col. 8, ll. 40-56, wherein global positioning receiver 430 or speed sensor such as an axle mounted Hall effect speed sensor, reports harvesting speed of the combine 300 to the yield monitor board 450); 
one or more processors (col. 8, ll. 24-36, wherein a CPU is disclosed); and 
memory (see col. 8, ll. 24-26, wherein a memory is disclosed) storing instructions which, when executed by the one or more processors, cause the one or more processors to perform steps, comprising: 
detecting the dynamic event based on the dynamic event sensor signal (see Fig. 15, 19; col. 8, ll. 40-67, wherein the yield monitor board 450 receives the position data corresponding to the position of the combine 300 and report grain moisture from a moisture sensor 420); 
generating a dynamic event output signal indicative of the detected dynamic event (see col. 8, ll. 52-67, wherein the global positioning receiver 430 reports the position data e.g. global positioning coordinates corresponding to the position of the combine 300 to the yield monitor board 450 which records and timestamps the position data); and 
identifying a dynamic event correction transfer function based on the dynamic event output signal (see col. 8, ll. 57-67, wherein a corrected local yield is calculated based on the grain moisture and wherein recorded positions are associated with corrected local yields recorded at corresponding times); and 
correcting the performance characteristic, based on the dynamic event correction transfer function, to obtain a corrected performance characteristic (see col. 8, ll. 57-67, wherein a corrected local yield at the location is disclosed and wherein monitor board 450 calculates a corrected local yield based on grain moisture and by associating recorded positions with corrected local yields recorded at corresponding times and a map of the corrected local yield at the location is generated).

Regarding claim 20, Strnad further teaches identifying a rate of change of the dynamic event sensor signal (see col. 8, ll. 50-67, wherein a speed of the combine by a speed sensor is disclosed; and see col. 9, ll. 58 through col. 10, ll. 30, wherein flow rate is measured and corrected by comparing conveyor speed to a reference speed and applying a correction factor related to said comparison); 
obtaining a dynamic event detection threshold (see col. 8, ll. 50-67, wherein a speed of the combine by a speed sensor is disclosed; and see col. 9, ll. 58 through col. 10, ll. 30, wherein flow rate is measured and corrected by comparing conveyor speed to a reference speed and applying a correction factor related to said comparison); and 
comparing the identified rate of change of the dynamic event sensor signal to the dynamic event detection threshold to detect the dynamic event (see col. 8, ll. 50-67, wherein a speed of the combine by a speed sensor is disclosed; and see col. 9, ll. 58 through col. 10, ll. 30, wherein flow rate is measured and corrected by comparing conveyor speed to a reference speed and applying a correction factor related to said comparison).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864